842 F.2d 1290Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alvin Lee GREGORY, Plaintiff-Appellant,v.CITY OF CHARLESTON, a municipal corporation;  Mary KayBaldwin;  Jayne L. Empson, Deputy Clerk of the MunicipalCourt of Charleston;  Ed Leonard;  Harvey Bush;  JackBishop;  W.S. Gammon, Detective, Charleston PoliceDepartment;  Robert B. King and Forrest H. Roles, Attorneysat Law, Defendants-Appellees.
No. 87-6605.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 24, 1988.Decided March 14, 1988.

Alvin Lee Gregory, appellant pro se.
Jacquelyn Irwin Custer, King, Betts & Allen, for appellees.
Before DONALD RUSSELL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Gregory v. City of Charleston, C/A No. 2:87-843 (S.D.W.Va. July 24, 1987).


2
AFFIRMED.